DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 6, 9, 11–13, 15, 16, 20 and 22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2017/0345439 (published 30 November 2017) (“Jensen”).
Claim 1 is drawn to “a method.” The following table illustrates the correspondence between the claimed method and the Jensen reference.
Claim 1
The Jensen Reference
“1. (Original) A method, comprising:
The Jensen reference similarly describes a method for estimating a signal-to-noise ratio (SNR) of a sound signal, setting a target sound gain based on the SNR and applying the gain to a target sound. Jensen at Abs., ¶ 226, FIG.9A. Jensen describes implementing the method in an audio processing device (APD) and describes forming an APD as a hearing aid (HA). Id.
“receiving sound signals with a microphone array of a hearing prosthesis worn on a first side of a head of a recipient;
Jensen’s method includes receiving at least two sound signals                                             
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                         and                                             
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                         from two input transducers, or microphones, ---                                            
                                                
                                                    
                                                        I
                                                        T
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                         that form an array. Id. In Jensen’s hearing aid embodiment, the array microphones (e.g.,                                             
                                                
                                                    
                                                        M
                                                    
                                                    
                                                        2
                                                        B
                                                        T
                                                        E
                                                        1
                                                    
                                                
                                            
                                        and                                             
                                                
                                                    
                                                        M
                                                    
                                                    
                                                        2
                                                        B
                                                        T
                                                        E
                                                        2
                                                    
                                                
                                            
                                        ) are located in a behind-the-ear (BTE) hearing aid supported on the ear on one side of a user’s head. See id. at ¶ 238, FIG.11.
“generating, from the received sound signals, a primary reference signal in accordance with a first microphone polar pattern;
Jensen’s method includes beamforming applied to the sound signals                                             
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                         and                                             
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                         generated by the input transducers. Id. at ¶ 226, FIG.9A. A beamforming unit (BFU) performs the beamforming. Id. at ¶¶ 226–233, FIGs.9A, 9B. The BFU includes a fixed beamformer unit O (BF O) that generates a first omnidirectional signal                                             
                                                O
                                            
                                        . Id. at ¶ 228, FIG.9B.
“generating, from the received sound signals, a side reference signal in accordance with a second microphone polar pattern,
Jensen’s BFU additionally includes a fixed beamformer unit C (BF C) that generates a second cardioid signal                                             
                                                C
                                                .
                                                 
                                            
                                        Id. Signal                                             
                                                C
                                            
                                         is further processed to generate a noise reference signal                                             
                                                
                                                    
                                                        
                                                            
                                                                σ
                                                            
                                                            
                                                                c
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        . Id. The noise reference is a side reference signal since, in the hearing aid embodiment, it estimates the noise received at the side of the user’s head and detected by microphones                                             
                                                
                                                    
                                                        M
                                                    
                                                    
                                                        2
                                                        B
                                                        T
                                                        E
                                                        1
                                                    
                                                
                                            
                                        and                                             
                                                
                                                    
                                                        M
                                                    
                                                    
                                                        2
                                                        B
                                                        T
                                                        E
                                                        2
                                                    
                                                
                                            
                                        . See id. at ¶¶ 228, 238, FIGs.9B, 11 (depicting the microphones at the side of the user’s head).
“wherein the second microphone polar pattern is different from the first microphone polar pattern and
The polar pattern of signal                                             
                                                C
                                            
                                         differs from the polar pattern of signal                                             
                                                O
                                            
                                         since it is cardioid shaped instead of omnidirectional (i.e., circular, or spherical). Id. at ¶ 228, FIG.9B.
“includes at least one null directed to a spatial region adjacent the first side of the head of the recipient;
The Jensen reference describes signal                                             
                                                C
                                            
                                         as a target cancelling beamformer signal having its null aimed at the target so that it produces a noise reference. See id. This allows an adaptive beamformer  component (ADBF) of the BFU to generate a target signal estimate                                             
                                                Y
                                            
                                         by subtracting signal                                             
                                                C
                                            
                                        , which represents noise, from signal                                             
                                                O
                                            
                                        , which contains the target and noise.  Id. In other words,                                             
                                                Y
                                                =
                                                O
                                                -
                                                β
                                                C
                                            
                                        , where                                             
                                                β
                                            
                                         is an adaptive weighting factor. See id.
Further, Jensen describes providing means for manually or automatically setting the direction of the target in any circumstance, including targeting sound sources to the side of the user’s head. Id. at ¶ 240, FIG.11. Accordingly, Jensen contemplates aiming BF C so its null is directed to a spatial region adjacent to the side of the head of the user, or recipient.
“generating a side gain mask based on the primary reference signal and the side reference signal; and
Jensen’s method includes a post-filter unit (PSTF) that analyzes primary signal signal                                             
                                                Y
                                            
                                         and                                             
                                                σ
                                            
                                         in order to generate a gain                                             
                                                
                                                    
                                                        G
                                                    
                                                    
                                                        N
                                                        R
                                                    
                                                
                                            
                                         for target signal                                             
                                                Y
                                            
                                        , which represents the target sound received at the side of the user’s head. Id. at ¶ 231, FIG.9B. The gain                                             
                                                
                                                    
                                                        G
                                                    
                                                    
                                                        N
                                                        R
                                                    
                                                
                                            
                                         is a side gain mask since it is designed to minimize, on a per-frequency basis, the presence of noise present in the target signal, which may be flexibly set to the side of the user’s head.
“applying the side gain mask to an input signal determined from the sound signals.”
Jensen’s method includes PSTF similarly applying side gain mask                                             
                                                
                                                    
                                                        G
                                                    
                                                    
                                                        N
                                                        R
                                                    
                                                
                                            
                                         to target signal                                             
                                                Y
                                            
                                        , which is formed by combining signals                                             
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                         and                                             
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                         with beamforming unit BFU. Id.

Table 1
For the foregoing reasons, the Jensen reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein generating the side gain mask comprises: determining, from the primary reference signal and the side reference signal, instantaneous signal-to-noise ratios at a plurality of frequency channels associated with the primary reference signal and the side reference signal; and
“using the instantaneous signal-to-noise ratios in a parametric gain function to calculate a parametric gain mask comprising a plurality of gains each associated with one of the plurality of frequency channels associated with the primary reference signal and the side reference signal.”
Similarly, Jensen describes estimating the SNR                         
                            γ
                        
                     from signals                         
                            Y
                        
                     and                         
                            σ
                        
                    . Jensen at ¶ 231, FIG.9B. Jensen describes                         
                            γ
                        
                     as                         
                            γ
                            
                                
                                    k
                                    ,
                                    n
                                
                            
                        
                    , where                         
                            k
                        
                     is a frequency index and                         
                            n
                             
                        
                    is a time frame index. Id. Jensen further describes calculating a parametric gain mask                         
                            
                                
                                    G
                                
                                
                                    N
                                    R
                                
                            
                            )
                        
                     based on a Wiener gain function applied to SNR estimate                         
                            γ
                            (
                            k
                            ,
                            n
                            )
                        
                    . Id. at ¶¶ 153, 155. One of ordinary skill in the art at the time of filing would have found Jensen’s use of the                         
                            k
                        
                     and                         
                            n
                        
                     indices and the use of a Wiener gain function as indications that the SNR and the gain mask are determined for each time frame and for each frequency. See id. at ¶¶ 49, 86, 231. This means Jensen calculates the SNR and parametric gain mask for a plurality of frequency channels. For the foregoing reasons, the Jensen reference anticipates all limitations of the claim.
Claim 4 depends on claim 2 and further requires the following:
“further comprising: scaling one or more of the instantaneous signal-to-noise ratios prior to using the instantaneous signal-to-noise ratios in the parametric gain function.”
The Jensen reference also describes scaling instantaneous SNR estimate                         
                            γ
                        
                     to produce an a priori SNR estimate                         
                            ζ
                        
                    . Jensen at ¶¶ 176–179, 231, FIGs.4, 9B. For the foregoing reasons, the Jensen reference anticipates all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“wherein generating the primary reference signal in accordance with a first microphone polar pattern comprises: generating the primary reference signal in accordance with an omnidirectional microphone polar pattern.”
Jensen similarly generates reference signal                         
                            Y
                        
                     based on a signal                         
                            O
                        
                    , which exhibits an omnidirectional polar pattern. Jensen at ¶ 228, FIG.9B. For the foregoing reasons, the Jensen reference anticipates all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein generating the side reference signal in accordance with a second microphone polar pattern comprises: generating the side reference signal in accordance with a hypercardoid microphone polar pattern,
“wherein at least one null of the hypercardoid microphone polar pattern is directed to the spatial region adjacent the first side of the head of the recipient.”
Likewise, the Jensen reference generates the side reference signal                         
                            σ
                        
                     from signal                         
                            C
                        
                    , which is depicted as being formed from a cardioid, or hypercardioid, pattern. See Jensen at ¶ 228, FIG.9B. Cf. Eichfeld1 at ¶ 4, FIGs.2A, 2B. Moreover, Jensen describes aiming the null of the hypercardioid toward a target, which is dyunamically determined by a user or an automated system. See id. at ¶¶ 228, 240. Jensen accordingly contemplates steering, or aiming, the hypercardioid null toward the spatial region adjacent the first side of a user’s head. For the foregoing reasons, the Jensen reference anticipates all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“wherein application of the side gain mask to the input signal determined from the sound signals generates a clean sound signal estimate, and
“wherein the method further comprises: using the clean sound signal estimate to generate stimulation signals for delivery to a recipient of the hearing prosthesis.”
Jensen describes                         
                            
                                
                                    G
                                
                                
                                    N
                                    R
                                
                            
                        
                     as a noise reducing, or noise masking gain. Jensen at ¶ 231. Applying gain                         
                            G
                        
                     to target signal                         
                            Y
                        
                     thus produces a clean target sound signal estimate                         
                            
                                
                                    Y
                                
                                
                                    N
                                    R
                                
                            
                        
                     (i.e.,                         
                            Y
                        
                     noise reduced). Id. at ¶ 226. Jensen uses                         
                            
                                
                                    Y
                                
                                
                                    N
                                    R
                                
                            
                        
                     to generate stimulation signals for a hearing aid user. For example, Jensen reproduces                         
                            
                                
                                    Y
                                
                                
                                    N
                                    R
                                
                            
                        
                     with an acoustic receiver located in the user’s ear canal or with a set of electrodes implanted in and designed to stimulate the user’s cochlea. Id. at ¶¶ 54, 113, 116, 238, FIG.11. For the foregoing reasons, the Jensen reference anticipates all limitations of the claim.
Claim 12 is drawn to “a hearing prosthesis.” The following table illustrates the correspondence between the claimed hearing prosthesis and the Jensen reference.
Claim 12
The Jensen Reference
“12. A hearing prosthesis configured to be worn on a first side of a head of a recipient, comprising:
The Jensen reference similarly describes a method for estimating a signal-to-noise ratio (SNR) of a sound signal, setting a target sound gain based on the SNR and applying the gain to a target sound. Jensen at Abs., ¶ 226, FIG.9A. Jensen describes implementing the method in an audio processing device (APD) and describes forming an APD as a hearing aid (HA). Id.
“two or more microphones configured to detect sound signals; and
Jensen’s method includes receiving at least two sound signals                                             
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                         and                                             
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                         from two input transducers, or microphones, ---                                            
                                                
                                                    
                                                        I
                                                        T
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                         that form an array. Id. In Jensen’s hearing aid embodiment, the array microphones (e.g.,                                             
                                                
                                                    
                                                        M
                                                    
                                                    
                                                        2
                                                        B
                                                        T
                                                        E
                                                        1
                                                    
                                                
                                            
                                        and                                             
                                                
                                                    
                                                        M
                                                    
                                                    
                                                        2
                                                        B
                                                        T
                                                        E
                                                        2
                                                    
                                                
                                            
                                        ) are located in a behind-the-ear (BTE) hearing aid supported on the ear on one side of a user’s head. See id. at ¶ 238, FIG.11.
“a spatial pre-filter configured to: generate a first directional signal from the detected sound signals,
Jensen’s method includes beamforming applied to the sound signals                                             
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                         and                                             
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                         generated by the input transducers. Id. at ¶ 226, FIG.9A. A beamforming unit (BFU) performs the beamforming. Id. at ¶¶ 226–233, FIGs.9A, 9B. The BFU includes a fixed beamformer unit O (BF O) that generates a first omnidirectional signal                                             
                                                O
                                            
                                        . Id. at ¶ 228, FIG.9B.
“generate a second directional signal from the detected sound signals,
Jensen’s BFU additionally includes a fixed beamformer unit C (BF C) that generates a second cardioid signal                                             
                                                C
                                                .
                                                 
                                            
                                        Id. Signal                                             
                                                C
                                            
                                         is further processed to generate a noise reference signal                                             
                                                
                                                    
                                                        
                                                            
                                                                σ
                                                            
                                                            
                                                                c
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        . Id. The noise reference is a side reference signal since, in the hearing aid embodiment, it estimates the noise received at the side of the user’s head and detected by microphones                                             
                                                
                                                    
                                                        M
                                                    
                                                    
                                                        2
                                                        B
                                                        T
                                                        E
                                                        1
                                                    
                                                
                                            
                                        and                                             
                                                
                                                    
                                                        M
                                                    
                                                    
                                                        2
                                                        B
                                                        T
                                                        E
                                                        2
                                                    
                                                
                                            
                                        . See id. at ¶¶ 228, 238, FIGs.9B, 11 (depicting the microphones at the side of the user’s head).
“wherein the second directional signal is different from the first directional signal and
The polar pattern of signal                                             
                                                C
                                            
                                         differs from the polar pattern of signal                                             
                                                O
                                            
                                         since it is cardioid shaped instead of omnidirectional (i.e., circular, or spherical). Id. at ¶ 228, FIG.9B.
includes at least one null directed to a spatial region adjacent the first side of the head of the recipient,
The Jensen reference describes signal                                             
                                                C
                                            
                                         as a target cancelling beamformer signal having its null aimed at the target so that it produces a noise reference. See id. This allows an adaptive beamformer  component (ADBF) of the BFU to generate a target signal estimate                                             
                                                Y
                                            
                                         by subtracting signal                                             
                                                C
                                            
                                        , which represents noise, from signal                                             
                                                O
                                            
                                        , which contains the target and noise.  Id. In other words,                                             
                                                Y
                                                =
                                                O
                                                -
                                                β
                                                C
                                            
                                        , where                                             
                                                β
                                            
                                         is an adaptive weighting factor. See id.
Further, Jensen describes providing means for manually or automatically setting the direction of the target in any circumstance, including targeting sound sources to the side of the user’s head. Id. at ¶ 240, FIG.11. Accordingly, Jensen contemplates aiming BF C so its null is directed to a spatial region adjacent to the side of the head of the user, or recipient.
“generate a side gain mask based on the first and second directional signals, and
Jensen’s method includes a post-filter unit (PSTF) that analyzes primary signal signal                                             
                                                Y
                                            
                                         and                                             
                                                σ
                                            
                                         in order to generate a gain                                             
                                                
                                                    
                                                        G
                                                    
                                                    
                                                        N
                                                        R
                                                    
                                                
                                            
                                         for target signal                                             
                                                Y
                                            
                                        , which represents the target sound received at the side of the user’s head. Id. at ¶ 231, FIG.9B. The gain                                             
                                                
                                                    
                                                        G
                                                    
                                                    
                                                        N
                                                        R
                                                    
                                                
                                            
                                         is a side gain mask since it is designed to minimize, on a per-frequency basis, the presence of noise present in the target signal, which may be flexibly set to the side of the user’s head.
“apply the side gain mask to an input signal determined from the sound signals to generate a clean sound signal estimate.”
Jensen’s method includes PSTF similarly applying side gain mask                                             
                                                
                                                    
                                                        G
                                                    
                                                    
                                                        N
                                                        R
                                                    
                                                
                                            
                                         to target signal                                             
                                                Y
                                            
                                        , which is formed by combining signals                                             
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                         and                                             
                                                
                                                    
                                                        S
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                         with beamforming unit BFU. Id.

Table 2
For the foregoing reasons, the Jensen reference anticipates all limitations of the claim.
Claim 13 depends on claim 12 and further requires the following:
“wherein to generate the side gain mask, the spatial pre-filter is configured to: determine, from the first and second directional signals, instantaneous signal-to-noise ratios at a plurality of frequency channels associated with the first and second directional signals; and
“using the instantaneous signal-to-noise ratios in a parametric gain function to calculate a parametric gain mask comprising a plurality of gains each associated with one of the plurality of frequency channels associated with the first and second directional signals.”
Similarly, Jensen describes estimating the SNR                         
                            γ
                        
                     from signals                         
                            Y
                        
                     and                         
                            σ
                        
                    . Jensen at ¶ 231, FIG.9B. Jensen describes                         
                            γ
                        
                     as                         
                            γ
                            
                                
                                    k
                                    ,
                                    n
                                
                            
                        
                    , where                         
                            k
                        
                     is a frequency index and                         
                            n
                             
                        
                    is a time frame index. Id. Jensen further describes calculating a parametric gain mask                         
                            
                                
                                    G
                                
                                
                                    N
                                    R
                                
                            
                            )
                        
                     based on a Wiener gain function applied to SNR estimate                         
                            γ
                            (
                            k
                            ,
                            n
                            )
                        
                    . Id. at ¶¶ 153, 155. One of ordinary skill in the art at the time of filing would have found Jensen’s use of the                         
                            k
                        
                     and                         
                            n
                        
                     indices and the use of a Wiener gain function as indications that the SNR and the gain mask are determined for each time frame and for each frequency. See id. at ¶¶ 49, 86, 231. This means Jensen calculates the SNR and parametric gain mask for a plurality of frequency channels. For the foregoing reasons, the Jensen reference anticipates all limitations of the claim.
Claim 15 depends on claim 13 and further requires the following:
“wherein the spatial pre-filter is configured to scale one or more of the instantaneous signal-to-noise ratios prior to using the instantaneous signal-to-noise ratios in the parametric gain function.”
The Jensen reference also describes scaling instantaneous SNR estimate                         
                            γ
                        
                     to produce an a priori SNR estimate                         
                            ζ
                        
                    . Jensen at ¶¶ 176–179, 231, FIGs.4, 9B. For the foregoing reasons, the Jensen reference anticipates all limitations of the claim.
Claim 16 depends on claim 12 and further requires the following:
“wherein the input signal is the first directional signal, and
“wherein to apply the directional gain side gain mask to an input signal, the spatial pre-filter is configured to: apply the side gain mask to the first directional signal.”
Jensen describes                         
                            
                                
                                    G
                                
                                
                                    N
                                    R
                                
                            
                        
                     as a noise reducing, or noise masking gain. Jensen at ¶ 231. Applying gain                         
                            G
                        
                     to target signal                         
                            Y
                        
                     thus produces a clean target sound signal estimate                         
                            
                                
                                    Y
                                
                                
                                    N
                                    R
                                
                            
                        
                     (i.e.,                         
                            Y
                        
                     noise reduced). Id. at ¶ 226. For the foregoing reasons, the Jensen reference anticipates all limitations of the claim.
Claim 20 depends on claim 12 and further requires the following:
“wherein the spatial pre-filter is configured to generate the second directional signal in accordance with a hypercardoid microphone polar pattern, wherein at least one null of the hypercardoid microphone polar pattern is directed to the spatial region adjacent the first side of the head of the recipient.”
Likewise, the Jensen reference generates the side reference signal                         
                            σ
                        
                     from signal                         
                            C
                        
                    , which is depicted as being formed from a cardioid, or hypercardioid, pattern. See Jensen at ¶ 228, FIG.9B. Moreover, Jensen describes aiming the null of the hypercardioid toward a target, which is dyunamically determined by a user or an automated system. See id. at ¶¶ 228, 240. Jensen accordingly contemplates steering, or aiming, the hypercardioid null toward the spatial region adjacent the first side of a user’s head. For the foregoing reasons, the Jensen reference anticipates all limitations of the claim.
Claim 22 depends on claim 12 and further requires the following:
“further comprising a sound processor configured to use the clean sound signal estimate to generate stimulation signals for delivery to a recipient of the hearing prosthesis.”
Jensen describes                         
                            
                                
                                    G
                                
                                
                                    N
                                    R
                                
                            
                        
                     as a noise reducing, or noise masking gain. Jensen at ¶ 231. Applying gain                         
                            G
                        
                     to target signal                         
                            Y
                        
                     thus produces a clean target sound signal estimate                         
                            
                                
                                    Y
                                
                                
                                    N
                                    R
                                
                            
                        
                     (i.e.,                         
                            Y
                        
                     noise reduced). Id. at ¶ 226. Jensen uses                         
                            
                                
                                    Y
                                
                                
                                    N
                                    R
                                
                            
                        
                     to generate stimulation signals for a hearing aid user. For example, Jensen reproduces                         
                            
                                
                                    Y
                                
                                
                                    N
                                    R
                                
                            
                        
                     with an acoustic receiver located in the user’s ear canal or with a set of electrodes implanted in and designed to stimulate the user’s cochlea. Id. at ¶¶ 54, 113, 116, 238, FIG.11. For the foregoing reasons, the Jensen reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Jensen and US Patent Application Publication 2019/0122674 (published 25 April 2019) (“Wang”).
Claims 7, 8, 10, 18, 19 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Jensen and US Patent Application Publication (2016/0366522) (published 15 December 2016) (“Hillbratt”).
Claim 3 depends on claim 2 and further requires the following:
“wherein the input signal comprises a plurality of frequency channels,
“wherein the plurality of gains of the parametric gain mask are each associated with one of the plurality of frequency channels of the input signal, and
“wherein the method comprises: applying a gain associated with a first frequency channel of the input signal to a second frequency channel of the input signal,
“wherein the second frequency channel includes a frequency range that is different than a frequency range covered by the first frequency channel.”
The Jensen reference describes processing signal                         
                            Y
                            (
                            k
                            ,
                            n
                            )
                        
                     with noise reduction gain                         
                            
                                
                                    G
                                
                                
                                    N
                                    R
                                
                            
                        
                     in a plurality of frequency bands                         
                            k
                        
                     belonging to set                         
                            K
                        
                    . Jensen does not anticipate combining or applying spectral gain coefficients of                         
                            
                                
                                    G
                                
                                
                                    N
                                    R
                                
                            
                        
                     to anything but corresponding spectral elements of signal                         
                            Y
                        
                    . The Wang reference, however, recognizes the importance of balancing audio signal processing complexity with precision. See Wang at ¶¶ 13–16. Wang teaches and suggests grouping spectral elements into bins to simplify Wiener gain update processing. Id. The low-resolution gains are then applied to a higher resolution signal by applying gains from a bin to spectrum within the bin. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Jensen’s method and system to combine at least some spectral elements, such that a gain for one spectral element is applied to another spectral element. For the foregoing reasons, the combination of the Jensen and the Wang references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein generating the primary reference signal in accordance with a first microphone polar pattern comprises: generating the primary reference signal in accordance with a front-facing cardioid microphone polar pattern having maximum sensitivity to sounds received from a spatial region at a front of the head of the recipient.”
The Jensen reference recognizes that there are many polar patterns that may be used for implementing fixed beamformers                         
                            O
                        
                     and                         
                            C
                        
                    . See Jensen at ¶ 240. The Hillbratt reference expands on this notion and describes techniques suitable for use in a hearing aid to form bidirectional (i.e., figure-eight) and cardioid patterns from a combination of two or more omnidirectional microphones. Hillbratt at ¶¶ 34–41, 70–73, FIGs.2A, 2B, 2C, 6A, 6B, 6C, 6D. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Jensen’s hearing aid embodiment to include a fixed beamformer unit                         
                            O
                        
                     that forms a cardioid microphone polar pattern. In the event that the target sound source is located to the front of the user, the cardioid’s maximum sensitivity would be aimed at the target in front of the user. For the foregoing reasons, the combination of the Jensen and the Hillbratt references makes obvious all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“wherein generating the side reference signal in accordance with a second microphone polar pattern comprises: generating the side reference signal in accordance with a figure-of-eight microphone polar pattern, wherein at least one null of the figure-of-eight microphone polar pattern is directed to the spatial region adjacent the first side of the head of the recipient.”
The Jensen reference recognizes that there are many polar patterns that may be used for implementing fixed beamformers                         
                            O
                        
                     and                         
                            C
                        
                    . See Jensen at ¶ 240. The Hillbratt reference expands on this notion and describes techniques suitable for use in a hearing aid to form bidirectional (i.e., figure-eight) and cardioid patterns from a combination of two or more omnidirectional microphones. Hillbratt at ¶¶ 34–41, 70–73, FIGs.2A, 2B, 2C, 6A, 6B, 6C, 6D. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Jensen’s hearing aid embodiment to include a fixed beamformer unit                         
                            C
                        
                     that forms a figure-eight microphone polar pattern. In the event that the target sound source is located to the side of the user, the figure-eight pattern’s minimum sensitivity (i.e., null) would be aimed at the target to the side of the user. For the foregoing reasons, the combination of the Jensen and the Hillbratt references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein generating the primary reference signal in accordance with a first microphone polar pattern comprises: filtering the sound signals using the first microphone polar pattern to generate a first directional signal; 
“separating the first directional signal into a plurality of frequency channels based on the sound signals; and
“eliminating frequency channels of the first directional signal below a selected threshold frequency.”
The Jensen reference describes operating its system in a contralateral mode, where sounds or gains calculated in one hearing aid are transmitted to another hearing aid worn on the opposite side. Jensen at ¶¶ 234–236. In connection with contralateral hearing aid embodiments, the Hillbratt reference teaches and suggests filtering out low-frequency sounds from spatial filtering since low-frequencies are generally not affected by the head shadow. Hillbratt at ¶¶ 63. Hillbratt teaches adding a high-pass filter (HPF) to eliminate low frequencies below a cutoff threshold. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified the Jensen reference’s method and system to include an HPF that would eliminate low-frequency signals below a frequency cutoff threshold from the desired signal                         
                            Y
                        
                    . For the foregoing reasons, the combination of the Jensen and the Hillbratt references makes obvious all limitations of the claim.
Claim 14 depends on claim 13 and further requires the following:
“wherein the input signal comprises a plurality of frequency channels,
“wherein the plurality of gains of the parametric gain mask are each associated with one of the plurality of frequency channels of the input signal, and
“wherein the spatial pre-filter is configured to: apply a gain associated with a first frequency channel of the input signal to a second frequency channel of the input signal,
“wherein the second frequency channel includes a frequency range that is different than a frequency range covered by the first frequency channel.”
The Jensen reference describes processing signal                         
                            Y
                            (
                            k
                            ,
                            n
                            )
                        
                     with noise reduction gain                         
                            
                                
                                    G
                                
                                
                                    N
                                    R
                                
                            
                        
                     in a plurality of frequency bands                         
                            k
                        
                     belonging to set                         
                            K
                        
                    . Jensen does not anticipate combining or applying spectral gain coefficients of                         
                            
                                
                                    G
                                
                                
                                    N
                                    R
                                
                            
                        
                     to anything but corresponding spectral elements of signal                         
                            Y
                        
                    . The Wang reference, however, recognizes the importance of balancing audio signal processing complexity with precision. See Wang at ¶¶ 13–16. Wang teaches and suggests grouping spectral elements into bins to simplify Wiener gain update processing. Id. The low-resolution gains are then applied to a higher resolution signal by applying gains from a bin to spectrum within the bin. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Jensen’s method and system to combine at least some spectral elements, such that a gain for one spectral element is applied to another spectral element. For the foregoing reasons, the combination of the Jensen and the Wang references makes obvious all limitations of the claim.
Claim 18 depends on claim 12 and further requires the following:
“wherein the spatial pre-filter is configured to generate the first directional signal in accordance with a front-facing cardioid microphone polar pattern having maximum sensitivity to sounds received from a spatial region at a front of the head of the recipient.”
The Jensen reference recognizes that there are many polar patterns that may be used for implementing fixed beamformers                         
                            O
                        
                     and                         
                            C
                        
                    . See Jensen at ¶ 240. The Hillbratt reference expands on this notion and describes techniques suitable for use in a hearing aid to form bidirectional (i.e., figure-eight) and cardioid patterns from a combination of two or more omnidirectional microphones. Hillbratt at ¶¶ 34–41, 70–73, FIGs.2A, 2B, 2C, 6A, 6B, 6C, 6D. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Jensen’s hearing aid embodiment to include a fixed beamformer unit                         
                            O
                        
                     that forms a cardioid microphone polar pattern. In the event that the target sound source is located to the front of the user, the cardioid’s maximum sensitivity would be aimed at the target in front of the user. For the foregoing reasons, the combination of the Jensen and the Hillbratt references makes obvious all limitations of the claim.
Claim 19 depends on claim 12 and further requires the following:
“wherein the spatial pre-filter is configured to generate the second directional signal in accordance with a figure-of-eight microphone polar pattern, wherein at least one null of the figure-of-eight microphone polar pattern is directed to the spatial region adjacent the first side of the head of the recipient.”
The Jensen reference recognizes that there are many polar patterns that may be used for implementing fixed beamformers                         
                            O
                        
                     and                         
                            C
                        
                    . See Jensen at ¶ 240. The Hillbratt reference expands on this notion and describes techniques suitable for use in a hearing aid to form bidirectional (i.e., figure-eight) and cardioid patterns from a combination of two or more omnidirectional microphones. Hillbratt at ¶¶ 34–41, 70–73, FIGs.2A, 2B, 2C, 6A, 6B, 6C, 6D. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Jensen’s hearing aid embodiment to include a fixed beamformer unit                         
                            C
                        
                     that forms a figure-eight microphone polar pattern. In the event that the target sound source is located to the side of the user, the figure-eight pattern’s minimum sensitivity (i.e., null) would be aimed at the target to the side of the user. For the foregoing reasons, the combination of the Jensen and the Hillbratt references makes obvious all limitations of the claim.
Claim 21 depends on claim 12 and further requires the following:
“wherein to generate the first directional signal, the spatial pre-filter is configured to:
“filter the sound signals using a first microphone polar pattern to generate the first directional signal; separate the first directional signal into a plurality of frequency channels based on the sound signals; and
“eliminate frequency channels of the first directional signal below a selected threshold frequency.”
The Jensen reference describes operating its system in a contralateral mode, where sounds or gains calculated in one hearing aid are transmitted to another hearing aid worn on the opposite side. Jensen at ¶¶ 234–236. In connection with contralateral hearing aid embodiments, the Hillbratt reference teaches and suggests filtering out low-frequency sounds from spatial filtering since low-frequencies are generally not affected by the head shadow. Hillbratt at ¶¶ 63. Hillbratt teaches adding a high-pass filter (HPF) to eliminate low frequencies below a cutoff threshold. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified the Jensen reference’s method and system to include an HPF that would eliminate low-frequency signals below a frequency cutoff threshold from the desired signal                         
                            Y
                        
                    . For the foregoing reasons, the combination of the Jensen and the Hillbratt references makes obvious all limitations of the claim.
Summary
Claims 1–4, 6–16 and 18–22 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

/Walter F Briney III/Primary ExaminerArt Unit 2651

7/30/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Patent Application Publication 2015/0230026.